Citation Nr: 0414957	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rate of Dependency and Indemnity 
Compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1943.  He died in September 1955.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

This case was the subject of an August 1997 hearing before 
the undersigned Veterans Law Judge; a March 1999 Order of the 
Court of Appeals for Veterans Claims (Court), vacating the 
Board's September 1997 decision in this matter; and a Board 
remand dated in December 1999.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

In its March 1999 Order, the Court of Appeal for Veteran's 
Claims (Court) found that "[t]he evidence of record shows 
that the veteran was entitled to a 100 percent disability 
rating five days before his death and that he may have been 
100 percent disabled for at least three years before his 
death or even since his discharge from service."  The Court 
vacated the Board's decision in this case and remanded the 
claim for further development of the evidence on the matter 
of whether the veteran was "hypothetically" entitled to a 
total disability rating for his service-connected heart 
disability for the eight years prior to his death, which in 
turn would have shown entitlement to an increased rate of DIC 
benefits.  See 38 U.S.C.A. § 1311(a)(2) (West 1991); 38 
C.F.R. § 20.1106 (1999-2001).

At this point it would be helpful to summarize the law 
pertaining to enhanced DIC benefits.  In Hix v. Gober, 225 
F.3d 1377 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
for the purpose of determining whether a survivor is entitled 
to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106, does permit 
"hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as interpreted 
in Hix, was virtually identical to 38 U.S.C.A. § 1318, but 
that VA interpreted them differently.  Id. at 1379.  
Moreover, it found that the pertinent regulations, 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect 
to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language in 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

The Board notes that the RO received the appellant's claim 
for DIC benefits in November 1993.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1311 
claims occurred after receipt of her claim.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), the United States 
Court of Veterans Appeals (now the United Stated Court of 
Appeals for Veterans Claims) (Court) held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
subsequently overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  In any event, the Board finds that 
retroactive application of "hypothetical entitlement", as 
it pertained to claims for a higher rated of DIC under 
38 U.S.C.A. § 1311(a), is clearly not warranted.  As 
discussed above, the Federal Circuit found that VA's actions 
in amending the regulations in question were interpretative, 
rather than substantive, in nature.  (Emphasis added.)  That 
is, the amendments clarified VA's earlier interpretation of 
the statute, which was to bar "hypothetical entitlement" 
claims.  NOVA I, 260 F.3d at 1376-77.  In addition, the 
Federal Circuit found that VA was not bound by the prior 
Court decisions, such as Green v. Brown, 10 Vet. App. 111, 
118-19 (1997) and Cole v. West, 13 Vet. App. 268, 278 (1999), 
that construed 38 U.S.C.A. § 1318 (entitlement to DIC) and 38 
C.F.R. § 3.22 in a way antithetical to the agency's 
interpretation and was free to challenge them, to include 
through the route of rulemaking.  Id. at 1374.  Thus, to the 
extent there has been any change in the law or regulations 
relevant to the claim, the changes are not of the material 
type that altered the appellant's rights, but rather 
clarified those rights.  

Therefore, the state of the law is such that claims for 
enhanced DIC benefits under 38 U.S.C.A. § 1311 must be 
adjudicated with specific regard given to decisions made 
during the veteran's lifetime, and without consideration of 
hypothetical entitlement for benefits raised for the first 
time after a veteran's death.  That is, the result of the 
above is that "hypothetical entitlement" is no longer a 
viable basis for establishing benefits under 38 U.S.C. §§ 
1311(a)(2) (or 38 U.S.C.A. § 1318). Accordingly. absent a 
showing of clear and unmistakable error (CUE) in rating 
decisions during the veteran's lifetime reflecting that the 
veteran was not totally disabled for the eight years prior to 
his death, entitlement to an increased rate of DIC benefits 
is precluded.
  
In reviewing the current claim as developed by the RO 
subsequent to the Board's December 1999 remand, the Board 
notes that the RO has made extensive efforts to obtain 
documentation of VA treatment of the veteran during the eight 
years prior to his death, but has been unsuccessful in doing 
so.  The Board further notes that the appellant has 
repeatedly asserted that many of the veteran's relevant 
records in this case are not associated with the claims file.  
For example, in a September 1997 written statement, she 
asserted that while the current claims file was one inch 
thick, the record in Newark, New Jersey, was 5 inches thick.  
Upon close inspection, the claims file does give the 
appearance of having been created after the veteran's death 
in 1955, with the few documents dated prior to 1955 having 
been added to the record after creation of the claims file.  
Nearly all date-stamped records are dated 1955 or later.  
There is no record of a rating reduction from 60 percent to 
30 percent during the veteran's lifetime, yet a December 1955 
RO rating decision reflects that the veteran was rated as 30 
percent disabled at the time of his death.   A February 1946 
rating decision increasing the rating to 60 percent is based 
on a VA examination report which is not associated with the 
claims file.  The only in-service medical evidence associated 
with the claims file is the veteran's June 1941 service 
induction examination, and the enlisted record prepared at 
the veteran's discharge from service describing his physical 
condition when discharged as "poor."  In short, there 
appear to be numerous service medical records, VA medical 
records, and VA rating decisions once associated with the 
veteran's claims file that are not now associated with the 
appellant's claims file.  

Consistent with the appellant's contentions, upon review of 
the single claims file currently in possession of the Board, 
the Board notes that on the front outside cover, but 
underneath the computer-printed cover page, are a stamped 
notation stating that an inactive SC folder exists (date-
stamped November 1963); and another stamped notation, dated 
in handwriting in 1966, indicating that the inactive XC 
folder was retired to a Federal Records Center in New York, 
New York, by the VA Regional Office in Newark, New Jersey 
(3009).  Although the Board is not familiar with Newark, New 
Jersey, RO records storage procedures in 1963 or 1966, the 
Board is hopeful that these stamped notations may enable the 
RO to obtain and associate with the claims file the veteran's 
inactive XC folder or other relevant records related to the 
period from his time of active duty until the time of his 
death in 1955.

In the undersigned Veterans Law Judge's view, further 
adjudication of this case, to include a determination as to 
whether there was Clear and Unmistakable Error (see 38 C.F.R. 
§ 3.105(a) (2003)) in rating decisions prior to the veteran's 
death, would not be appropriate under the law until the 
additional records, which the appellant has identified as 
relevant to her claim and which were formerly in the 
possession of VA, are found and associated with the claims 
file, or a determination is made that the records no longer 
exist or that further searches for them would be futile.  38 
U.S.C.A. § 5103A(b)(3).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for an 
increased rate of DIC benefits of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.
 
Any notice provided pursuant to the VCAA 
should comport with the applicable law 
and regulations, to include what is 
required to show clear and unmistakable 
error (see 38 C.F.R. § 3.105a) in any RO 
rating decision pertaining to rating of 
the veteran's service-connected heart 
disability as less than totally disabling 
during the eight years prior to his 
death.

2.  The RO should conduct a search for 
the veteran's claims file or claims files 
that existed prior to the time of his 
death.  On the front outside cover of the 
single claims file currently in the 
Board's possession, but underneath the 
computer-printed cover page, are a 
stamped notation stating that an inactive 
XC folder exists (date-stamped November 
1963); and another stamped notation 
indicating that the inactive XC folder 
was retired to a Federal Records Center 
in New York, New York, by the VA Regional 
Office in Newark, New Jersey (3009), 
dated 1966 in handwriting.  These stamped 
notations may enable the RO to obtain and 
associate with the claims file the 
veteran's inactive XC folder or other 
records related to the period from his 
time of active duty until the time of his 
death in 1955.  

If the records sought are not found, the 
RO should clearly annotate the record 
accordingly.

3.  If the additional claims file or 
claims files are not found, or if any 
found claims files do not contain the 
veteran's service medical records, the RO 
should contact all appropriate service 
records' depositories to obtain any 
service medical records of the veteran 
that may be available.  

4.  Thereafter, the RO should review the 
claims file or claims files and ensure that 
no other notification or development action, 
in addition to that directed above, is 
required.  If further action is required, the 
RO should undertake it before further 
adjudication of the claim.

5.  The RO should readjudicate the issue 
of entitlement to an increased rate of 
DIC benefits with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in September 2003 and 
whether there was clear and unmistakable 
error in RO decisions pertaining to the 
rating of the veteran's service-connected 
heart disability as less than totally 
disabling during the eight years prior to 
his death.

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the SSOC, and 
notice of the laws and regulations 
pertaining to an increased rate of DIC 
benefits, total disability ratings, and 
clear and unmistakable error, as they 
apply to the appellant's claim.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



